Citation Nr: 1241805	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-04 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for lumbosacral spine disability (status post discectomy L4-5, L-3 laminectomy and partial L-4 laminectomy).

2.  Entitlement to a rating higher than 20 percent for cervical spine disability (chronic cervical strain with degenerative hypertrophic changes).

3.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee.  

5.  Entitlement to a compensable rating for partial avulsion of right biceps muscle.

6.  Entitlement to a compensable rating for the service-connected fungal infection of the feet.

7.  Entitlement to a rating higher than 10 percent for the service-connected gastroesophageal reflux disease (GERD).

8.  Entitlement to a rating higher than 30 percent for migraine headaches.    


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 1998, in the Southwest Asia theater of operations from October 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that in relevant part continued current ratings for service-connected disabilities as shown on the title page.

In October 2008 the Veteran testified in a formal hearing before the RO's Decision Review Officer (DRO).  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, however, the Court distinguished the instant case from Rice and recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was denied in a June 2010 rating decision.  The Veteran was mailed notification of the denial in an unappealed May 2009 rating decision.  Given the foregoing, the Board concludes that the TDIU rating claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability picture does not approximate unfavorable ankylosis of the entire spine.

2.  The Veteran's cervical spine is not ankylosed, and during the period under review her forward cervical flexion has been to 20 degrees or better.

3.  The Veteran's left knee disability is manifested by extension to 5 degrees or better and flexion to 100 degrees or better, with pain but no instability.  

4.  The Veteran's right knee disability is manifested by extension to 5 degrees or better and flexion to 110 degrees or better, with pain but no instability.

5.  The Veteran's disability of the right biceps muscle most closely approximates a slight limitation of function of Muscle Group V.  

6.  The Veteran's disability of fungal infection of the feet approximates two scars that are painful on examination.  

7.  The Veteran's GERD is manifested by persistently recurring epigastric distress with dysphagia, pyrosis and regurgitation, but not accompanied by substernal or arm and shoulder pain and not productive of considerable impairment of health.

8.  The Veteran's migraine headache disability is manifested by prostrating headaches more than once per month but not by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for status post discectomy L4-5, L-3 laminectomy and partial L-4 laminectomy are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5237, 5343 (2012).

2.  The criteria for a rating higher than 20 percent for chronic cervical strain with degenerative hypertrophic changes are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5237, 5343 (2012).

3.  The criteria for a rating higher than 10 percent for degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2012).

4.  The criteria for a rating higher than 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2012).

5.  The criteria for a compensable rating for partial avulsion of right biceps muscle are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.73 including Diagnostic Code 5305 (2012)

6.  The criteria for a rating of 10 percent, but not more, are met for fungal infection of the bilateral feet.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7806-7804 (2012).

7.  The criteria for a rating higher than 10 percent for GERD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7346 (2012).

8.  The criteria for a rating higher than 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The RO notified the Veteran of the elements required to establish entitlement to higher evaluation by letter in February 2008, and the Veteran had ample opportunity to respond prior to the issuance of the July 2008 rating decision on appeal.

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO obtained treatment records from those VA and private medical providers identified by the Veteran as having relevant records.  The RO also diligently pursued Social Security Administration (SSA) disability records and was notified by SSA that said agency has no medical records available, as memorialized in a Memorandum of Nonavailability dated in November 2010.   The Veteran has also been afforded appropriate medical examinations.

The Veteran has been afforded a hearing before DRO in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing the DRO solicited the Veteran's testimony addressing the functional impairment associated with each service-connected disability on appeal.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claims for benefits in that she addressed why she believed herself to be entitled to higher ratings.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board is not aware of any additional outstanding evidence that should be obtained before the claim is adjudicated.  In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath, 1 Vet. 
App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

The instant claim for increased ratings was received in January 2008.  The Board has considered evidence of record from January 2007, one year prior to receipt of the claim.  See 38 C.F.R. § 3.400.

Schedular evaluation of lumbosacral spine disability

The Veteran's service-connected lumbosacral spine disability has been rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (intervertebral disc syndrome, or IVDS).  This DC provides that the disability shall be rated under the Formula for Rating IVDS Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.  

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Pertinent to the thoracolumbar spine, the General Rating Formula assigns a 40 percent disability rating for forward flexion of the thoracolumbar spine to 30 degrees or less or for favourable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion (ROM) refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the ROM is normal for that individual will be accepted.  Note (4) provides that the rater is to round each ROM measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favourable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The Veteran presented to the VA pain clinic in January 2007 complaining of a new pain.  She specifically cited numbness and pain in the right foot, with pain going up the back of the leg to the hip.  She also noted problems getting her urine to start.  A physician endorsed that the Veteran was not incontinent of urine, and that diagnostics would be performed including X-ray, electromyography (EMG) and nerve conduction velocity (NCV) studies of the back.  Records also show the Veteran was contemporaneously receiving VA acupuncture for low back pain as well as right hip pain, neck pain and shoulder pain.

Thereafter, VA magnetic resonance imaging (MRI) in January 2007 confirmed recurrent disc protrusion over the L4-5 area with some spinal stenosis.  NCV study was noted as still pending.

VA NCS of the lower extremities in February 2007 was essentially normal, but EMG revealed bilateral lumbar paraspinal denervation changes.

During clinical evaluation in the VA pain clinic in March 2007 the Veteran was observed to have diminished sensation in L5 pattern over the right lower extremity to light touch.  She was able to heel- and toe-walk.  Dorsiflexion, plantar flexion and quads were +5/+5.  The physician noted the Veteran was post-laminectomy with L5 radiculitis and had current foraminal narrowing; treatment options included surgery (foraminotomy) or spinal cord stimulation, but in the interim her medications were increased.

The Veteran presented to the VA Primary Care Clinic (PCC) in July 2007 complaining of increased shooting pains in the legs, described as burning and tingling; there was not so much back pain.  Treatment was by oral medications; a transcutaneous electronic nerve stimulation (TENS) unit was suggested.  

A VA neurosurgery note dated in July 2007 stated the Veteran complained of tingling and weakness in the hands and legs, as well as weakness in the right leg.  MRI showed some scar tissue between L4-5 on the right but no definite disc problem.  The impression was rule out neuropathy, and to repeat EMG since the previous EMG had been essentially normal.

In August 2007 the Veteran reported to the PCC that her leg pain had improved with activity.  In November 2007 she complained to the VA acupuncture clinic of increased low back pain associated with her menstrual cycle.  In January 2008 she reported to the PCC that her low back pain was much better, although she complained of current right hip pain and neck pain.  An EMG the same month showed no sign of radiculopathy in the lower back, but the VA pain clinic noted an impression in February 2008 of lumbar radiculitis status post laminectomy.

The Veteran had a VA examination in May 2008, performed by an examiner who reviewed the claims file and medical record.  The Veteran complained of increased lumbar spine pain radiating into the bilateral legs, especially with sitting and driving.  The Veteran reported having a dorsal stimulator.  She reported flare-ups associated with sitting 5-10 minutes, driving 15 minutes or standing 5 minutes; flare-ups occurred twice daily and lasted 30 minutes.  Flare-ups were relieved by lying flat or repositioning.  Baseline pain was 6/10, and pain during flare-ups was 8-9/10.  She denied loss of bowel or bladder control.  She described pain radiating down the bilateral hips and thighs to the feet.  She endorsed surgery in 1997 and 1999 but denied recent surgery.  She denied using assistive devices.  In terms of functional impairment, the Veteran described pain with daily chores, sitting, carrying weight, standing and driving.  

Examination showed the Veteran to have straight posture; her gait was smooth, stable and symmetric.  ROM of the lumbosacral spine was flexion to 45 degrees with pain starting at 10 degrees; combined ROM was 135 degrees.  Repetitive motion caused increased pain but no additional loss of motion.  Neurologic examination was grossly normal, with cranial nerves and sensory grossly intact.  There was no loss of sensation in the feet and deep tendon reflexes (DTRs) were 2+ and symmetric.  The Veteran was able to rock on her heels and toes without difficulty and to tandem walk without loss of balance.  The examiner characterized the Veteran's functional impairment as limitation of motion as noted in objective measurements with additional functional impairment due to pain and pain on repeated use.  

The Veteran had a spinal cord stimulator implanted by VA in May 2008, one week after the examination cited above.  Two weeks post-implant she reported having less pain in the legs and reported she was using less pain medication.   

In September 2008 the Veteran complained that her nerve stimulator was not providing relief to the left leg, and was advised that the nerve stimulation unit did not cover that area.

The Veteran presented to the PCC in October 2008 complaining of increased pain in the upper back and neck.  Musculoskeletal examination showed significant tension and spasm to the paraspinous muscles on the entire length of the spine, but neurological examination was unremarkable.  

The Veteran testified before the RO's DRO in October 2008 that she had burning and stinging in the bilateral legs all the way down to her feet.  Her recently-installed nerve stimulator had resolved this leg pain but had not resolved the pain and spasms in the lower back.  Her spasms sometimes caused her to have to lie down for 2-3 days at a time.  She experienced muscle spasms on a daily basis.  Acupuncture provided some intermittent relief.  The low back pain and spasms inhibited her ability to perform household chores and to drive longer distances.  

The Veteran presented to the VA pain clinic in February 2009 complaining of low back pain, 5/10 severity at average and 7/10 severity at worst.  She reported 70 percent relief through medication.  She reported that pain interfered with her general activity, mood, walking ability, normal work, personal relationships, sleep and enjoyment of life.  The Veteran was observed to walk with a slow and slightly antalgic gait.  Muscle strength was 5/5 and DTRs of the lower extremities were 1/4 and equal.   ROM was recorded as flexion to 60 degrees with pain; combined ROM cannot be calculated because not all motions were recorded.  The clinical impression was lumbago.

The Veteran had a VA peripheral nerves examination in April 2009 in which her posture was observed to the straight and her gait was observed to be stable, smooth and symmetric.  Neurologic examination showed cranial nerves to be grossly intact and sensory to be grossly intact and symmetric.  The Veteran was able to rock up on her heels, rise onto her toes and tandem walk without loss of balance.  The examiner stated the Veteran's current left hip pain was caused by lumbar radicular symptoms and did not represent hip pathology.

The Veteran presented to the VA acupuncture clinic in May 2009 complaining of increased pain and muscle spasm in the lower back; she asserted she could not walk one block without spasm.  In June 2009 she underwent repeat right lumbar RF treatment.

The Veteran had a VA physical therapy (PT) evaluation in June 2009 in which she reported low back and cervical pain when sitting for a long period.  She endorsed having a dorsal stimulator for leg pain but reported recent left tingling.  Thoracolumbar flexion was fingertips-to-knees, limited by muscle tightness; ROM was not recorded in degrees.  Thoracolumbar muscle strength was 4/5.

A VA acupuncture clinic note in August 2009 shows the Veteran reported having had sacroiliac joint injections the previous month, with good results and decreased back spasms overall.  Current back pain was 4/10.

VA PT notes in September 2009 show complaint of increased low back pain, right side greater than left; she also reported increased numbness in the right foot.  In October 2009 she complained to the PT clinic that low back pain  had increased to 7/10 and that she now needed twice as long to walk her usual route.

VA computed tomography (CT)/mylogram of the lumbar spine in October 2009 showed moderate-to-severe stenosis with broad-based disc bulge causing foraminal narrowing, worst at L2-3, and additional disc osteophytic bulges at L3-4 and L4-5 with neural foraminal narrowing.

In October 2009 the Veteran reported to the VA pain management clinic that her lumbar pain was generally improved by morphine but continued to be aggravated by household chores.  ROM of the lumbosacral spine was flexion to 60 degrees; muscle strength of the lower extremities was 5/5 and DTRs were 1+.

The Veteran had a VA examination in February 2010 in which she reported she could perform both instrumental and basic activities of daily living (ADLs) without assistance.  She reported constant low back pain with spasms; her spinal cord stimulation unit had helped with lower extremity symptoms but not with low back pain.  She reported increasing numbness on the plantar surface of the left foot.  She stated the pain was constant and kept her up at night.  Pain increased with standing and with bending at the waist, even minimally.  She could only ride in a car for a few minutes at a time.  Previous treatments had included surgery, epidural injections, RF nerve ablation and spinal cord stimulator.  She denied assistive devices.

On examination the Veteran has straight posture and her gait was smooth, stable and symmetric.   Musculoskeletal examination showed the extremities to be properly aligned and grossly symmetric with strength 5/5 in the bilateral lower extremities without fatiguing after continuous resistance greater than gravity.  Examination of the lumbosacral spine showed no bony or soft tissue tenderness and no deformity.  Well-healed surgical scars were present.  SLRs were negative sitting and supine, and strength was 5/5 without pain, fatigue or motion changes with repetitive testing.  ROM was flexion to 70 degrees and combined ROM of 230 degrees.  Neurologic testing showed cranial nerves to be grossly intact; the Veteran was able to rock up on her heels and raise onto her toes and to take several steps forward without difficulty; she was also able to tandem walk without loss of balance.  Sensory was grossly intact but monofilament deficits were present on the plantar aspect of the left foot, presumably residual to previous lumbar surgery.  DTRs were 2+ and symmetric.  The examiner's diagnosis was post op multiple lumbar surgeries with severe spinal stenosis.

The Veteran had a VA general medical examination in October 2010 during which she reported constant low back pain that worsened with activity such as standing or doing household chores; after 10-15 minutes she would have to cease activity and stop to rest her back.  She complained of constant lower and mid-back pain, radiating into the buttocks and associated with cramping of the muscles.  Average pain intensity was 6-7/10 flaring to 10/10; such flare-ups would happen once every 2-3 months and last 2-3 days at a time.  The Veteran endorsed self-imposed episodes of bed rest but did not identify incapacitating episodes prescribed by a physician.  She denied using assistive devices or orthotics.  She stated she could walk about 1 mile at a very slow pace but was limited in prolonged sitting or standing.  She essentially stated she could perform normal self-care ADLs (except driving) but at a slow pace.  

On examination the Veteran was observed to have straight posture and slow, steady but antalgic gait.  Musculoskeletal examination showed the extremities to be aligned and grossly symmetric; muscle mass, tone, and strength was symmetric and strength of the lower extremities was 5/5 without fatiguing or lack of endurance after continuous resistance.  However, the Veteran complained of increased back pain during strength testing.  There was no incoordination noted.  There was exquisite tenderness on palpation of the right paravertebral muscles from T11 through S1 and mild tenderness on the left at these levels; moderate right paravertebral spasm was also noted.  SLRs were positive bilaterally.  ROM was flexion to 45 degrees, reduced to 15 degrees with repetitive movement; combined ROM was 105 degrees.  There was no ankylosis.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine status post L4-5 discectomy as well as L3-4 laminectomy with severe limitation on sitting, standing and walking as well as disruption of sleep secondary to pain.  In regard to DeLuca criteria, the examiner cited functional impairment with limited motion as noted in objective measurement and additional functional impairment due to pain and pain on repeated use as also recorded on objective measurement.

The Veteran underwent VA RF nerve ablation of the right lumbar spine in January 2011.  Thereafter, she complained in February-May 2011 of increased spasms in the right lumbar area.  

The Veteran presented to the VA pain clinic in October 2011 requesting more Botox due to continued spasms bilaterally in the lumbar spine, which was duly ordered and injected in November 2011 and again in June 2012.  She also received continued acupuncture treatment for back pain in November-December 2011 and May-July 2012.  She was referred for chiropractic treatment on a fee basis in April 2012.

On review of the evidence above, the Board notes at the outset that the evidence does not show, and the Veteran has not asserted, that she has had any qualifying incapacitating episodes of lumbosacral IVDS during the period under review.  In any event, the Veteran's current 60 percent rating is the highest schedular rating available under the Rating Formula for IVDS.  Accordingly, the disability must be rated under the provisions of the General Rating Formula.

Under the General Rating Formula, the only rating higher than 60 percent is the 100 percent rating that is assigned for unfavorable ankylosis of the entire spine.  In this case, there is no evidence whatsoever that the Veteran's spine (thoracolumbar or cervical) is ankylosed, and in fact medical examinations consistently show the spine is not favorably or unfavorably ankylosed.  Accordingly, the Veteran's thoracolumbar spine disability does not approximate the overall disability picture contemplated by the higher rating.

Review of the file also does not show any neurological disorder for which separate compensation may be considered.  The Veteran has complained of, and been treated for, subjective bilateral leg pain and has been shown to have mild sensory impairment of the left foot.  However, multiple neurological examinations have not shown any actual complete or incomplete paralysis of the peripheral nerves secondary to the lumbosacral spine disability for which separate compensation can be considered.  In that regard, there has been no diagnosis of radiculopathy and no indication of muscle wasting, nerve impairment, loss of motor strength, or other functional peripheral nerve disorder of the lower extremities secondary to the lumbosacral spine disability.  Moreover, even if the Board were to evaluate the Veteran's claim based on range of motion and neurological impairment, the evaluation would not exceed 40 percent for range of motion (the maximum) and separate 10 percent ratings for neurological impairment under Diagnostic Code 8520, which, pursuant to the combined ratings table set forth in 38 C.F.R. § 4.25 and the bilateral factor set forth in 38 C.F.R. § 4.26, yields a combined 53 percent rating, which is less than the current single 60 percent evaluation. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has considered the lay evidence offered by the Veteran in the form of her testimony, her correspondence to VA and her statements to various medical examiners and providers.

The Veteran is competent to describe the symptoms associated with her service-connected thoracolumbar spine disability.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.  However, even affording her full competence and credibility in reporting her symptoms, nothing in her lay evidence shows a disability picture approximating the schedular criteria for higher rating as detailed above.

In sum, the Board has found the schedular criteria for evaluation higher than 60 percent for the service-connected lumbosacral spine disability are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Schedular evaluation of cervical spine disability

The Veteran's service-connected cervical spine disability is characterized as cervical strain.  It has been evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (degenerative arthritis).  

DC 5242 specifies that degenerative arthritis is rated under the General Rating Formula for Diseases and Injuries of the Spine.  As noted above, ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Pertinent to the cervical spine, the General Rating Formula assigns a 20 percent rating for forward flexion greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of body height.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less, or for favourable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula are common for the thoracolumbar spine, as cited above, and the cervical spine, except for Note (2), which provides that for VA compensation purposes normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined ROM of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

The Veteran presented to the VA PCC in January 2008 complaining of pain and spasms in the neck, with some relief using ice packs but no relief from medication; she also reported intermittent numbness in both arms.  The treatment plan was to perform X-ray and MRI diagnostics.  Later that month, an EMG study showed bilateral carpal tunnel syndrome.

An MRI of the cervical spine in February 2008 showed central disc protrusion at C5-6 with mild extension to the right paracentral region and moderate narrowing of the spinal canal due to bone hypertrophy and bulging disc; spondylosis in the cervical region was also shown.  During interview the Veteran complained of considerable neck pain radiating into the trapezius; there was no radiation into the arms but the Veteran described numbness of the hands especially after working on a computer.  She denied weakness in the hands.  She was observed to have normal strength in the upper extremities and brisk and symmetric reflexes, but she showed pain with palpation on the right of the paracervical and trapezius muscles.  The clinical impression was cervical disc disease with sclerodermal pain and secondary muscle spasm.  Treatment was by injection of pain medication into the trapezius and paracervical muscles; injections were repeated in April 2008.  

The Veteran had a VA examination in May 2008, performed by an examiner who reviewed the claims file and medical record.  The Veteran complained of increased cervical spine pain over the past 5 months, radiating down the shoulders and upper back and associated with spasm.  The Veteran stated she had missed some work due to such cervical pain.  Baseline pain was 7/10, with flare-ups to 8-9/10.  Flare-ups occurred daily and lasted most of the day.  Flare-ups were associated with turning the neck, driving, looking down and using the computer.  The Veteran endorsed some numbness and tingling over the left side of the neck and muscle spasms of the cervical spine.  She denied history of surgery or current use of assistive devices.  In terms of limitation of function, the Veteran described limited ability to drive, sit, tilt the head, or work at the computer; she missed 1.5 months of work due to pain in the cervical spine, lumbar spine and bilateral knees.  

Examination showed the Veteran to have straight posture.  Function of the hands was normal.  ROM of the cervical spine flexion to 40 degrees with pain beginning at 20 degrees; combined ROM of the cervical spine was 180 degrees but all movements were limited by pain.  Repetitive motion caused increased pain and also caused 10 degrees additional limitation of motion (right rotation).  Neurologic examination was grossly normal, with cranial nerves and sensory grossly intact.  The examiner characterized the Veteran's functional impairment as limitation of motion as noted in objective measurements with additional functional impairment due to pain and pain on repeated use.  

The Veteran underwent right cervical rhizotomy by radiofrequency (RF) in July 2008.  However, in September 2008 she complained of increased spasms from the cervical area to the lower back.  

The Veteran presented to the PCC in October 2008 complaining of increased pain in the upper back and neck.  Musculoskeletal examination showed significant tension and spasm to the paraspinous muscles on the entire length of the spine, but neurological examination was unremarkable.  

The Veteran testified before the RO's DRO in October 2008 that nothing had really helped resolve her neck pain.  She stated she could not drive safely because she could not turn her head.  Limited mobility of her head also caused problems with daily life, including sleep.

The Veteran had a VA peripheral nerves examination in April 2009 in which the examiner noted on the side that the Veteran had bilateral levator scapula syndrome that contributed to her cervical pain.  In June 2009 she underwent repeat bilateral cervical RF nerve ablation treatment.

The Veteran had a VA physical therapy evaluation in June 2009 in which she reported low back and cervical pain when sitting for a long period.  Cervical ROM was flexion to 20 degrees limited by muscle tightness; combined cervical ROM was 190 degrees.  Shoulder strength was 5/5 bilaterally.

A VA PT note in August 2009 states the Veteran reported increased right arm symptoms.  ROM of the cervical spine was flexion to 40 degrees, limited by posterior cervical pain, and combined ROM of 200 degrees but limited by right sided neck pain.  Grip strength was 80 pounds bilaterally.  The clinician stated the Veteran's symptoms were consistent with cervical degenerative joint disease (DJD) at C5-6 with nerve irritation.

The Veteran had a VA EMG in August 2009 that showed results consistent with mild carpal tunnel syndrome but not suggestive of cervical radiculopathy.

VA CT/mylogram of the cervical spine in October 2009 showed mild facet hypertrophic changes involving left-side C2-3 and C3-4 levels.  There was also artifactual low attenuation in the spinal canal at C5-6, C6-7 and C7-T1 levels.  No significant foraminal narrowing or spinal stenosis was identified in the cervical spine.

In October 2009 the Veteran reported to the VA pain management clinic that her cervical spine symptoms had improved 20-30 percent with RF and physical therapy, but she complained of recent increase in pain and burning of the right arm.  ROM of the cervical spine was flexion to 60 degrees; muscle strength in the upper extremities was 5/5 and DTRs were 1+.

The Veteran had a VA examination in February 2010 in which she reported her upper extremity function was normal and that she could perform both instrumental and basic ADLs without assistance.  She reported that some days she would have normal cervical motion and on other days she would have limited motion in all planes.  She described constant pain and occasional spasms.  Previous treatment had been with PT and medications; she denied assistive devices.  Flare-ups were associated with using the computer; the primary limiting factor in terms of ADLs was reduced time on the computer.

On examination the Veteran has straight posture.  Musculoskeletal examination showed the extremities to be properly aligned and grossly symmetric with strength 5/5 in the bilateral upper extremities without fatiguing after continuous resistance greater than gravity.   ROM of the cervical spine was flexion to 45 degrees (normal) and combined ROM 0f 290 degrees.  Neurologic testing showed cranial nerves and sensory to be grossly intact.  The examiner's diagnosis was cervical strain.

The Veteran had a VA general medical examination in October 2010 during which she reported pain and stiffness in the neck, with flare-ups when she had to turn her whole body rather than her neck.  Symptoms were worse in winter months.  She described constant baseline pain of 4/10 intensity and flare-ups of 7-8/10 intensity, happening every 2-3 months and lasting a couple of weeks.  She did not describe any incapacitating episodes prescribed by a physician.  She described associated symptoms of pain into the bilateral trapezius muscles and occasional numbness and tingling into the arms, which she treated with traction devices.  In terms of limitation of ADLs she cited inability to drive safely due to inability to turn her head, especially during flare-ups.  

Examination showed the Veteran to have normal posture.   Musculoskeletal examination showed the extremities to be aligned and grossly symmetric; muscle mass, tone, and strength was symmetric and strength of the upper extremities was 5/5 without fatiguing or lack of endurance after continuous resistance.  However, the Veteran complained of increased neck pain during strength testing.  There was no incoordination noted.  The cervical spine showed exquisite tenderness on palpation of the right paravertebral muscles from C3 to C7 and mild tenderness on the left at these levels; she was also noted to have right paracervical spasms.  The Veteran was observed to hold her head at 5 degrees forward flexion most of the time, a position she stated was the most comfortable.  ROM was forward flexion to 30 degrees with pain; combined ROM was 140 degrees.  Repetitive movement reduced flexion to 20 degrees with increasing pain throughout.  There was no ankylosis.  The examiner diagnosed cervical strain with degenerative hypertrophic changes with moderate-to-severe impact on function.  In regard to DeLuca factors the examiner cited functional impairment with limited motion as shown in objective measurement and additional functional impairment due to pain and pain on repeated use as also noted on examination.

The Veteran had VA RF nerve ablation of the right cervical spine in August 2012.  She also received VA acupuncture treatments the same month for neck pain and shoulder tightness, with continued acupuncture treatments in September.

On review of the evidence above, the file does not show, and the Veteran does not assert, that she has had any qualifying incapacitating episodes due to IVDS of the cervical spine.  Accordingly, the disability must be rated under the General Rating Formula.

Under the criteria of the General Rating Formula, a rating higher than 20 percent for the cervical spine requires favorable ankylosis or forward flexion to 15 degrees or less.  In this case medical evidence disproves ankylosis, and the Veteran's measured forward flexion has been at worst to 20 degrees (in June 2009).  There is accordingly no basis on which the Board can conclude the disability picture from her cervical spine disability more closely approximates that contemplated for the higher 30 percent rating.  The Board notes in that regard that even considering the factors cited in DeLuca (pain, incoordination, fatigability or lack of endurance including after repetitive motion) the Veteran's cervical ROM has been squarely within the criteria for the currently-assigned rating. 

Further, there is no indication of a neurological disorder secondary to the cervical spine disability for which separate compensation can be considered.  The Veteran complained of bilateral hand pain beginning in November 2009, which was noted as being of uncertain etiology for an extended period, but those symptoms have apparently resolved with bilateral carpal tunnel release; accordingly, they were not associated with the cervical spine disability.  Otherwise there is no indication on examination of any peripheral nerve disorder in the upper extremities that is secondary to the cervical spine disability for which separate compensation can be considered.

The Veteran  has asserted that her cervical spine disorder causes pain radiating into her shoulders, and also causes her neck to be so stiff that she is functionally limited in driving (i.e., symptoms approximating ankylosis).   However, the rating criteria specifically contemplate pain even when it radiates.  In regard to ankylosis, medical examinations of record disprove actual ankylosis, and the symptoms described by the Veteran more closely approximate the criteria for the currently-assigned 20 percent rating (muscle spasm or guarding severe enough to result in abnormal spinal contour).  Thus, even affording the Veteran full credibility in reporting her symptoms, her lay reports do not show a disability picture more closely approximating that contemplated by the higher 30 percent rating.

In sum, the Board has found the schedular criteria for evaluation higher than 20 percent for the service-connected cervical spine disability are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Schedular evaluation of left and right knee disabilities

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal ROM of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the knee are DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted in detail below, these DCs are not applicable because the Veteran does not exhibit the relevant pathologies.

Treatment records from January 2007 to May 2008 show no indication of complaints relating to the knees.
 
The Veteran had a VA examination in May 2008, performed by an examiner who reviewed the claims file and medical record.  The Veteran complained of daily episodic bilateral knee pain over the last few years, associated with squatting or bending with the left knee worse than the right.  Current basic knee pain was described as 4/10.  She denied recent treatment for the knees.  She reported daily flare-ups lasting 15 minutes and associated with squatting and stairs; during flare-ups pain was increased to 9/10.  She denied surgery or using assistive devices.  She reported functional limitation in terms of her ability to use stairs but denied specific work limitations.  

On examination the Veteran's gait was smooth, stable and symmetric.  The extremities were properly aligned and grossly symmetric.  On examination the right knee showed some crepitance but there was no instability, warmth, erythema or bulge in either knee.   ROM of the left knee was extension to 0 degrees with no pain and flexion to 135 degrees with pain; ROM of the right knee was extension to 0 degrees with no pain and flexion to 130 degrees with pain.  Repetitive motion caused no increase in pain or range.  No atrophy of the knees was measured.  The examiner characterized the Veteran's functional impairment as limitation of motion as noted in objective measurements with additional functional impairment due to pain and pain on repeated use.  

The Veteran testified before the RO's DRO in October 2008 that her knees were painful, especially on cold days and when climbing stairs.  She could walk 50-100 yards before having to rest.  

The Veteran had a VA physical therapy referral in June 2009 for evaluation of her lumbar and cervical symptoms; the clinician noted incidentally that muscle strength of the knees was 5/5 bilaterally.

The Veteran had a VA examination in February 2010 in which she reported having days in which her knees hurt so badly she had to climb stairs sideways.  She also reported her knees would occasionally give way and occasionally lock.   Pain was identified as being under both kneecaps.  Flare-ups occurred early in the morning and were associated with inactivity or over-activity such as stairs or squats.  She denied history of surgery or use of assistive devices.  She stated she was able to walk four blocks and that she could negotiate one flight of stairs, although with difficulty.  She stated she could perform instrumental and basic ADLs without assistance.   

On examination the Veteran has straight posture and her gait was smooth, stable and symmetric. Musculoskeletal examination showed the extremities to be properly aligned and grossly symmetric with strength 5/5 in the bilateral lower extremities without fatiguing after continuous resistance greater than gravity.   There was no soft tissue or bony tenderness or deformity of the knees, but crepitations and pain were noted with active extension and patellar grind testing was positive bilaterally.  Ligaments and cartilage were well intact to appropriate stress vectors.  ROM bilaterally was flexion to 120 degrees and extension to 0 degrees.  The examiner's diagnosis was bilateral patellofemoral syndrome.

The Veteran had a VA general medical examination in October 2010 during which she complained of being awakened by left knee pain.  She endorsed bilateral locking and giving way and stated she had to descend stairs slowly due to fear of the knees giving way.  She complained of constant left knee pain and intermittent right knee pain.  Pain varied from 4/10 to 6-7/10 in intensity.  She denied flare-ups per se but endorsed daily fluctuations.  Examination showed the Veteran to have normal posture and a gait that was slow and stable but antalgic.  The knees were stable.  The left knee had moderate crepitus and retropatellar pain with the grind test; the right knee had mild crepitus and negative grind test.  The joint lines of the left knee were tender, but the right knee was not.  There was no warmth, erythema or effusion.  ROM of the left knee was flexion to 120 degrees (100 degrees with repetitive movement) and extension to 0 degrees; the right knee had flexion to 120 degrees (115 degrees with repetitive movement) and extension to 0 degrees.  The examiner diagnosed degenerative joint disease (DJD) of the bilateral knees with chronic pain, with mild limitation of walking and mild limitation of sleep due to pain.  In regard to DeLuca factors the examiner stated there was functional impairment with limited motion as noted in objective measurement; there was also additional functional impairment due to pain and pain on repeated use as shown on examination. 

The Veteran had a VA orthopedic consult in June 2011 during which she complained of bilateral knee pain, left worse than right.  She reported locking several times per day and pain with pivoting, left worse than right.  Clinical examination showed mild effusion of the left knee but no warmth; there was tenderness at the joint lines and moderate crepitus.  ROM was 5-110 degrees with minimal difficulty; there was no instability.  X-ray of the bilateral knees showed minimal medial joint space narrowing with medial osteophyte formation.  The clinical impression was DJD of the bilateral knees.  The knees were injected with steroids.

In August 2011 the Veteran presented to the VA orthopedic clinic complaining the steroid injection had provided no relief to the right knee.  Certain movements caused pain, especially descending stairs, and the knee would occasionally lock.  Examination of the right knee showed effusion but no warmth, good ROM, tenderness on the joint lines and no instability.  X-rays showed mild degenerative changes with medical small spur.  The clinical impression was DJD of the right knee and chondromalacia patella.  

In July 2012 the Veteran presented to the VA PCC complaining of left knee pain.  X-ray showed mild-to-moderate DJD.  A subsequent clinical note dated in July 2012 shows impression of mild DJD of the right knee and DJD of the left knee.  She had a series of left knee injections in July 2012.

On review of the evidence above, the Board notes at the outset that the currently-assigned 10 percent rating for each knee satisfies the minimum rating for a painful joint with DJD.  Lichtenfels, 1 Vet. App. 484; Burton, 25 Vet. App. 1.  

The Veteran is not shown to have instability to warrant compensation under DC 5257, and medical examinations of record specifically show both knees to have been stable on examination.  Extension of both knees was at worst to 5 degrees on one occasion (June 2011) and but was normal (0 degrees) on all other occasions, so compensable rating under DC 5261 is not warranted for either knee.  Limitation of flexion has been at worst to 100 degrees in the left knee (October 2010) and 110 degrees in the right knee (June 2011), but these measurements are significantly better than the limitation to 30 degrees required for 20 percent rating under DC 5260 for either knee.  In sum, the limitation of motion associated with the left and right knees is squarely within the criteria for the currently-assigned 10 percent ratings, even incorporating the DeLuca factors as reported by the Veteran and as shown on examination.

In sum, the Board has found the schedular criteria for evaluation higher than 10 percent each for the service-connected left and right knee disabilities are not met.  Accordingly, the claims must be denied.  Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Schedular evaluation of disability of the right biceps muscle

The Veteran's disability of the right biceps muscle is rated under the criteria of 38 C.F.R. § 4.73, DC 5305 (injury to muscle group V).  The schedular criteria distinguish between the dominant (major) and non-dominant (minor) extremity; as the disability is to the Veteran's dominant (right) extremity those criteria are for application.   A rating of 0 percent is assigned for slight disability, and rating of 10 percent is assigned for moderate disability (dominant or non-dominant).  A rating of 30 percent is assigned for moderately severe disability of the dominant extremity, and a rating of 40 percent is assigned for severe disability or the dominant extremity. 

The terms "slight," "moderate," "moderately severe" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran had a VA examination in May 2008, performed by an examiner who reviewed the claims file and medical record.  The Veteran complained of occasional pain, although she was unsure if this was related to carpal tunnel syndrome.  She denied current symptoms or treatment, but reported driving or typing caused pain and shakiness of the arms.  She endorsed using wrist supports for carpal tunnel syndrome and limitation of function due to carpal tunnel syndrome; there is no indication of loss of function specifically due to injury to the bicep muscle.

Examination showed the extremities to be properly aligned and grossly symmetric, but the biceps muscle had a deformed appearance over the mid-humerus.  Tone and strength were symmetric and 5/5.  The examiner characterized the Veteran's disorder as stable and unchanged since the previous examination, and stated there were no obvious functional limitations.  

The Veteran presented to the PCC in October 2008 complaining of increased numbness and tingling in both wrists, but worse on the right; she was noted to have had a right biceps injury in service.  Musculoskeletal examination showed a healed scar/deformity of the right biceps.  The clinical impression was carpal tunnel syndrome.

The Veteran testified before the RO's DRO in October 2008 that she had weakness in her right (dominant) arm to the extent of not being able to lift a frying pan or loosen the lids of jars.  She also experienced arm pain, but she was unable to tell if her symptoms were due to carpal tunnel.  She admitted having told the VA examiner that she had no weakness, but experienced weakness the very night of the examination.

A VA PT note in August 2009 states the Veteran reported increased right arm symptoms.  Grip strength was 80 pounds bilaterally.
 
The Veteran had a VA examination in February 2010 in which she reported her upper extremity function was normal and that she could perform both instrumental and basic ADLs without assistance.  Her current symptoms consisted of a subjective feeling she had lost grip strength in her right hand.  There were no associated injuries to the bones, nerves or vascular system.  Examination showed no tenderness, although deformity was present at the long head of the biceps secondary to past avulsion.  Strength was measured at 5/5, although with a possible trace weakness on the right biceps (medical literature indicates strength deficits after a biceps tendon rupture to be 5-7 percent).  ROM of both elbows was normal.  The examiner's diagnosis was right long head biceps rupture.  

The Veteran had a VA general medical examination in October 2010 during which she characterized her bicep disability as "stable."  The examiner performed a complete physical examination and noted observations in detail.  The examiner diagnosed partial avulsion of the right biceps muscle, stable without demonstrable functional impact.

On review of the evidence above the Board finds the Veteran has no more than a slight impairment, in that the VA examiner in October 2010 could find no demonstrable functional impact.  The Veteran has stated her subjective belief that the right (dominant) hand has reduced grip strength, but in every measured motor strength evaluation her upper extremity strength has been 5/5 bilaterally.  The file does not show, and the Veteran has not asserted, that her biceps rupture causes limitation of function related to pain.  Accordingly, the Board cannot find that the disability approximates a moderate muscle disability.  

In sum, the Board has found the schedular criteria for compensable evaluation for the service-connected right bicep disability are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Schedular evaluation of fungal infection of the feet

The Veteran's skin disability of the feet is rated under the criteria of 38 C.F.R. § 4.118, DC 7813 (dermatophytosis), which in turn defers to DC 7806 (dermatitis or eczema) when not disfiguring to the head, face or neck.  

The schedular criteria of DC 7806 are as follows.  A noncompensable rating is assigned for dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  A rating of 10 percent is assigned for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A rating of 30 percent is assigned for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A rating of 60 percent is assigned for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118. 

The Veteran had a VA examination in May 2008, performed by an examiner who reviewed the claims file and medical record.  The Veteran complained of increased toenail fungus in the bilateral feet with associated burning and stinging.  On examination the bilateral great nail beds had some tenderness to palpation and some disfiguration of the nails.  The examiner characterized the functional limitations associated with the disability as "mild."

The Veteran testified before the RO's DRO in October 2008 that the nails of first (great) and second toes would regularly burn and sting and come off; this happened on an annual basis.  It would take months for the nails to grow back, and soon thereafter they would be torn off again, with associated pain.

The Veteran presented to the VA dermatology clinic in November 2008 for evaluation of a mole on her left cheek.  She also reported scaling and cracking on both heels, worse in the winter; she had no other dermatological complaints.  Examination of the skin showed xerosis on the heels but the report is silent regarding any current fungal infection of the feet.

The Veteran had a VA examination in February 2010 in which she reported the fungal infection affected the bilateral first (great) and second toes, in which the nails would regularly avulse off.  She endorsed occasional infections, with pus running out from under the nails.  She denied flare-ups and stated she had tried numerous medications in the past without relief.  She reported no effects on ADLs.  On examination the Veteran has straight posture and her gait was smooth, stable and symmetric.  Examination of the skin was essentially normal; the great and second toenails were hypertrophic and brittle but had no signs of infection.  The examiner's diagnosis was fungal infections of the bilateral great and second toenails.

The Veteran had a VA general medical examination in October 2010 during which she reported she would frequently lose some or most of the affected toenails.  Oral anti-fungal medications had not helped in the past and she had not tried any recently.  She complained of thickened, brittle and discolored nails with some stinging, burning and pain when the nails came loosened and off, which typically happened annually.  Examination showed the bilateral great toenails and right second toenail to be thickened, brittle and discolored and to have moderate inguinal debris; the great toenails were also tender to applied pressure.  The examiner stated an opinion that the onychomycosis covered less than 1 percent of the Veteran's exposed body surface.  The examiner diagnosed onychomycosis with dystrophic and painful toenails of three toes (bilateral great toes and right second toe) with mild impact on standing and walking, especially when wearing closed-toe shoes.

On review of the evidence above, the Board notes that Veteran's fungus infection affects less than 5 percent of the entire body or less than 5 percent of exposed areas (in fact, the examiner noted less than 1 percent of the exposed body area was affected).  Also, the evidence does not show, and the Veteran does not assert, that she has used more than topical therapy during the course of the period under appellate review; specifically, there is no indication of corticosteroids or other immunosuppressive drugs.  

However, the rating criteria for DC 7806 permit the disability to be alternatively rated as a scar, dependent upon the predominant disability.  As the Veteran has described nails that continually fall off, and as examination has shown tenderness of both great toes on examination, the Board finds the criteria of DC 7804 to be applicable in this instance (scars, unstable or painful).  A rating of 10 percent is assigned by this DC for one or two scars (in this case, two toenails) that are unstable and painful on examination.

The Board acknowledges that the Veteran has reported symptoms pertaining to four toes.  However, as examination has confirmed pain on only two toes, the Board finds the disability picture more closely approximates that associated with the 10 percent rating.  This is consistent with the VA examination in May 2008 that characterized the functional limitations associated with the disorder as "mild" and also consistent with the nature of symptoms, which are intermittent rather than constant.

The Veteran's claim is granted to that extent.  The benefit of the doubt has been applied in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54.



Schedular evaluation of GERD

The Veteran's GERD is rated under the criteria of 38 C.F.R. § 4.114, DC 7346 (hiatal hernia).  The schedular criteria are as follows.  A rating of 10 percent is assigned with two or more of the symptoms for the 30 percent rating, but with less severity.  A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm and shoulder pain, productive of considerable impairment of health.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.

The Veteran called the VA primary care clinic in July 2007 to complain of stomach burning and discomfort secondary to current stress.  The staff physician recommended she try an over-the-counter antacid.

The Veteran had a VA examination in May 2008, performed by an examiner who reviewed the claims file and medical record.  The Veteran complained of increased symptoms secondary to pain medications, manifested by burning in the epigastric area.  The Veteran reported a sensation of feeling like she needed to have a bowel movement but being unable to do so.  She denied hematemesis or melana but endorsed episodic regurgitation of food along with a burning sensation in the esophagus, occurring once every 2-3 months.  She also endorsed episodic nausea and vomiting.  Current treatment was by over-the-counter antacid.  The examiner characterized the Veteran's disorder as stable and unchanged since the previous examination, and described functional impairment as "mild."

The Veteran testified before the RO's DRO in October 2008 that her GERD was manifested by nausea and vomiting, associated more with stress than with food.  

The Veteran had a VA examination in February 2010 in which she reported that she could perform both instrumental and basic ADLs without assistance.  Her GERD symptoms were usually associated with outside stress such as pregnancy or divorce and would be treated with over-the-counter antacids.  She endorsed occasional reflux but denied dysphagia, hematemesis or melena.  Nausea and vomiting, when present, were associated with headaches.    The examiner's diagnosis was GERD, historically.

The Veteran had a VA general medical examination in October 2010 during which she stated that her GERD was pretty well-controlled except during periods of stress.  She used over-the-counter medications with fair-to-good control and denied functional limitations.  The examiner diagnosed GERD, characterized as stable and without demonstrable impact on functional ability.

On review of the evidence above the Board finds that during the course of the period under review Veteran is shown to have had persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation; these are symptoms associated with the 30 percent rating.  However, she has not had substernal or arm and shoulder pain, and her GERD was not productive of considerable impairment of health.  Thus, the criteria for the currently-assigned 10 percent rating are squarely met, but the disability picture does not approximate the criteria for the 30 percent rating.

The Board also finds the current 10 percent rating is consistent with the characterization of GERD as "mild" by the examiner in May 2008, and with the opinion of the examiner in October 2010 that the Veteran's GERD had no demonstrable impact on functional ability.

In sum, the Board has found the schedular criteria for a rating higher than 10 percent for the service-connected GERD are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.




Schedular evaluation of migraine headaches

The Veteran's migraine headache disability is rated under the criteria of 38 C.F.R. § 4.124a, DC 8100.  The schedular criteria are as follows.

A noncompensable rating is assigned for migraine headaches with less frequent attacks than the criteria for a 10 percent rating.  A rating of 10 percent is assigned for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A rating of 50 percent is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  

In January 2007 the Veteran called the VA primary care clinic requesting refill of her prescription headache medication.   In July 2007 she presented to the VA PCC complaining of migraines that were being exacerbated by current personal stress.  In August 2007 she complained of a headache that had lasted two days, also associated with personal stress.   In January 2008 she reported to the PCC that her migraines were much better but still present during menstruation.  

The Veteran had a VA examination in May 2008, performed by an examiner who reviewed the claims file and medical record.  The examiner noted the Veteran was being followed regularly at the PCC for migraines and was currently on propranolol for migraine prophylaxis.  The Veteran complained of daily headaches secondary to menstruation.  She described being incapacitated due to headaches twice per month, lasting a day at a time.  During such attacks she would be sensitive to light and noise and would have to lie in a dark room.  The examiner characterized the Veteran's functional impairment as "moderate."

The Veteran testified before the RO's DRO in October 2008 that she would sometimes have to be in a darkened room and isolate herself; at times the pain was so severe she would want to cry.  These episodes happened daily and typically lasted 3-4 hours.

The Veteran presented to the PCC in October 2008 complaining of increased frequency of headaches.  Neurological examination was unremarkable; the treatment plan was to modify the current medication regimen.

The Veteran had a VA peripheral nerves examination in April 2009 in which the examiner noted on the side that the Veteran had bilateral levator scapula syndrome that contributed to her cephalgia.

Thereafter, the Veteran had a VA neurological consult in February 2010 specifically to evaluate her complaint of hand pain.  In the course of the examination the neurologist stated the Veteran exhibited migraine headaches including menstrual headaches and possible medication overuse headache.

The Veteran had a VA examination in February 2010 in which she reported that she could perform both instrumental and basic ADLs without assistance.  She reported that her headaches were associated with her menstrual cycle and would occur 3-4 times per week.  Pain would start in the occipital area and center over the eyes, and would cause her to have to lie in a dark room.  Headaches would last all day and would be characterized by photophobia, phonophobia and nausea but not by aura or vomiting; the headaches would resolve with sleep.  During headaches she would be essentially unable to engage in any activity.  The examiner's diagnosis was cephalgia.

The Veteran had a VA neurology clinic follow-up in June 2010 specifically for migraines.  The Veteran reported that since she had changed her pain medication regimen she had only had one headache since January; that headache was definitely a migraine but it resolved within two hours with medication.  The clinical impression was migraine headaches, including menstrual migraine and history of medication overuse headache, improved.

The Veteran had a VA general medical examination in October 2010 during which she endorsed photophobia, phonophobia and occasional nausea; she denied aura or vomiting.  Frequency of headaches was approximately monthly, dependent on her level of stress.  Duration was variable but sometimes could be 2-3 days.  Functional limitation was that during headache she would have to lie in a darkened room.  The examiner diagnosed migraine headaches, characterized as under fair control and with episodic incapacitation as described. 

On review of the evidence above, the Board finds the Veteran is shown to have prostrating headaches more than once per month.  However, the higher 50 percent rating is specifically assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence shows that the Veteran's headaches, while frequent (more than once per month), were neither completely prostrating (no evidence of vomiting or aura) nor prolonged, and in no case were the headaches shown to be productive of "severe economic adaptability."  In fact, the VA examiner in May 2008 characterized the functional impairment due to migraines as "moderate" and since January 2010 the Veteran's headaches have been less frequent and of shorter duration.  Accordingly, the disability picture more closely approximates that associated with the currently-assigned 30 percent rating.

 In sum, the Board has found the schedular criteria for a rating higher than 30 percent for the service-connected migraine headaches are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Extraschedular consideration and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities on appeal, as she has described no functional impairments that are not specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities on appeal, and referral for consideration of extraschedular rating is not warranted.

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). 

In this case, a VA physician submitted a letter in February 2010 expressing an opinion that the Veteran's lumbar and cervical spine disabilities prevented her from being gainfully employed in any capacity; this opinion was endorsed by a VA general medical examiner in October 2010.  However, the RO issued a rating decision in May 2011 that inter alia dismissed a pending claim for TDIU as moot because the Veteran was currently rated at 100 percent.  Further, as the Veteran has not appealed the RO's recent decision denying TDIU the Board finds a claim for TDIU is not raised by the rating issues herein decided.  Locklear



ORDER

A rating higher than 60 percent for status post discectomy L4-5, L-3 laminectomy and partial L-4 laminectomy is denied.

A rating higher than 20 percent for chronic cervical strain with degenerative hypertrophic changes is denied.

A rating higher than 10 percent for degenerative joint disease of the left knee is denied.

A rating higher than 10 percent for degenerative joint disease of the right knee is denied.  

A compensable rating for partial avulsion of right biceps muscle is denied.

A rating of 10 percent for fungal infection of the feet is granted, subject to the criteria applicable to the payment of monetary benefits.

A rating higher than 10 percent for GERD is denied.

A rating higher than 30 percent for migraine headaches is denied.    



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


